WOLF, J.
Petitioner, Michael Bossen, seeks review of an order awarding him attorney’s fees for representing an indigent defendant pursuant to section 27.5304, Florida Statutes (2012). We find the lower court departed from the essential requirements of the law by finding the fee award was not confiscatory without first making a finding regarding the reasonable number of hours expended by petitioner. See Fletcher v. *998Justice Admin. Comm’n, 109 So.3d 1271, 1272 (Fla. 1st DCA 2013) (“When awarding fees pursuant to section 27.5304, the trial court is required to make a finding as to the reasonable number of hours expended by counsel in the case before it can determine whether a fee award would be confiscatory.”).* We find it unnecessary to reach the other two issues raised by petitioner. See Fletcher, 109 So.3d at 1273. Therefore, we grant the petition for writ of certiorari, quash the fee award, and remand for reconsideration in light of this opinion.
PETITION GRANTED.
ROBERTS and MAKAR, JJ., concur.

 The Justice Administration Commission agrees that the trial court departed from the essential requirements of the law and that remand is appropriate.